46




               OFFICE     OF   THE   ATTORNEY      GENERAL         OF TEXAS
                                         AUSTIN




Eonorabk C&d* Irbell
3scretuy of 8t8to
Aurtla,       Tern8

Attention: lb. W. Luther              Rater


bear 3lrr                            Oplaloa Ho. O-6
                                     R.8   Under the
                                              7089, R.C.
                                              usaded, 111
                                              8t8te f8rP
                                              vrltten   or




                                                                  vhethu          or aot
the    8ttatot8ryoi                                                typoltrittsa        or
photortatio        aopi                                      t8  or aorporatbn8
t0    ~tOCk.hOldel'8                                          repol-tr         er-oouaty
                                                             6virlonr         ai Article
                                                             5,     88   MtMUhd,           b88
                       "kid report shall br          deomd      to bo   1Vlk~
           mad aot for thr              iorpoetioa
                                            of the eomr~      r pUbli8,
           but a TOM iidA     8tOekhOldU     dng       0~ per deat
           (1s)   OF MC.   Of tbs OUtrt-ia&       8tOOk    Of   rpt    OO?-
           poratioa,   uy   paiao     mdi   roturaa upoa pouatr-
           tloa of rtldeaoe o 8Uh 0llwrBhlp            to tLw bore
           tuy    of Ita*.    HoLr        yp&.&3;J;~l;;l??;,
           or&l8     r&l1 80 pomlttr
           IllIlit’ BOUr8e Of WW jUdiOi~1 ~C’OOOdia([S 18
           rhlrh tb. at8tO    I@   l wt7    OP ia  b 8uit     w     t&
           Watm to aawl       the prrit     or forfeit     thr obut8r
           of 8tMh rorgorrtloa      89 to roUee8     @MdtiO8         SO?




                    80otloa ;3of tlu Ast, now Article lb,                   Ver800’8 Aa-
    ktOt8tad      P&l81 lhd8, 18 88 fO11Jll81
                       'If the Socretar7       of State or an7 other State
               oft leer      or WW1OP98,     ¶? My other DW8Oa. havia
               woea@        to                      rogart- fllod-8r



               la iny manner vbatowu  aot            gzoridad by 18~ tlw
               UOWht OF 8OUCOe Of ioSOW               pOiit#,      108w8,   U-
               mndittIN8,   or my put10 s             ra theroof, or wy
               other     InforMtloa       pert4lntag     to     the flc44WlAl ooo-
               ditloa of the Wl'poPAtiW nt                  sortll  or dlraloud
               la rush report, he rbrll be punirbed by a ilm not
               lM.rdirrq         bpr ‘PhOuUad       DCdk8 (41,~.~)         O? 008-
               fiaomeat        ln jail for n0t*toHdlng om par, or
               both.”        (4hB8j.8     OU?8)




                       It ~I.11be aotrd t&t "8 boor, fib 8tooldrol~er~ovo-
    lag ow               aoat (l$) or am0 of UI outrtaudlag rta
    oorpor8b
    beam of web
    rialder I8         wt     penit*


c
Honorable Claude Irbou, pIgo )


blm lo 4nJ judlclal ~oceodlly rlnoe by th8 lmguage of th. Aot
fir th8 RUt    88tlt4nCO thW'*Of 8UCb iniOFH4tiC~       YJ   oaly be u-d
in a judlclti    Prooe8dlqf    in vhlab the State ir b p 8r ty or la l
8Uit  b y th 8 st8tO t0 C8llee3   tb psrdt   OF fQrf8it      t&     cbrt4p
Of 8uch COFwr8tiOU      OX' t0 COll8ct pMlti88      fo,    l r~O~t;Or      of
t&t 18~8 of thl8 State.

           It will be n&d     that    th lqua8e    of Artial. 1410,
V.A.t.c.,  pro9idrr  b poMltJ for rnch rtoakhol(L8?     to nke kaeva
fR My  R4LoD08F Vh8tO98P not provided    by X&1 my   of tb. d8tA mr-
t8laing to tb    rf8an0m    aoadftlaa of tb8 aorporat19a.     lb 18
Wt     WthUl’i8.d          tbrIVfCW@         t0   448     4UUh      i&fOtutlOE
                                                                     8tqUil’cdby
bin on hi8 lamflutioa ia lPJ rti8                        proseedl~ brought a7 hi.8
                                                               or
or ia hi8 b~blf      8iaar                otherwise h8 uo4ld b, rubjaot  to the
ttrar of tht     peaal 8tatuter. 8La48 th8 Ibt        ltrelf 6388 not
provide foe rriythlag other thm       4 9098OQ41 rrarioatlooof the
rtQbrd8  -by the qua~lfled   rtoolholdep,    it ase888~11y       Q4stiW8
the right af the be8rOtmy of                          btbte to
                                              give or tht right of b
OUdifled      #Cockbolder to dew&Id & certified       acpy Of 8th     re-
port, eltbel' t~8Writt64     OF phetort4ttd.      It   ie balftvtd tbrt
the lotloa of the 8ecmtrry of State         lo furtirhiog 8uch aartl-
fled copy would rtadrr hla liable       u&r    tba ~ovirloar        ~3 tht
penal rt4tut4     to th8 psnaltft8 therelo eootalao4, rlaao rwh
C&Lfied      oqy prouldbe of ao avril to thr atookholdrrWb8.
be hl~relf violated the trr88       of the pee01 rtatute       bx it8  uH.
The 4a8VeC to yoUI fir8t     qU88tiOE   i8  thWOfOr@,      “M.


                    You2   WOORd         fJ&t~tiOR f8 88 fOllOV81

                    “X8    the Seoretary of State luth0rlSd                             to iw-
          oi8h rlthor typwrittoa                    or    photortatio            aoOFe*      af
          fl'lClChi.84t,RX rOtWa8                 t0 4    COuOty        t4.X   488084ol’          4ad
          aollsotor?'

                    Ia tht    opiulie~       of    tbi8     de=twRt,              14.     &lo-A,        400
proved lay 36, l$It3,aab 8ddr488rd to 7OW Orflte, it  948 bald
     a courzty
th a t         tu laserrm and oollret'orw88 8titltled to UU8ine
fr4achlsa tax raPoFt  for th8 pwpOW    3f df4c~Vlr't~ tusble
nlwr   for ad valorem tu purpw8     aad to rak l g8mral lmR-
luati~n       of 411 reports              of corp3r@tiOlll             dolw  awl-88    :a hi8    '
county.        al8  ag:CliOU             948 iR 8R8U.r              t0 6 cImolr41 WW8tiaf     to
r&t&r         or mt cowty               lP dCOllttto ~8
                                         tu  8084440CO  **r e0-
floepa or th f 8
               btata   a h u g td
                                r lthth   lnfo r o ema O
                                                       tf lta la w@
80 48 to mm;t    tht t%UiMti~      slid 0.. of th. l~"=tloQ     =Oa-
t*:m&  la such report8    udl8r tb8 prO914iOU   Of htl@lr   P@r
4-4,
                                                                                                                                      43




                     f3ka    oplnioa 18            wow              ia    part     a8     f0ii0~81

               "mum Cbpterr VII, TIII, n, I(aad XI of
          Title 1s of t&u Rsrlrod 01~11 btatutocl, oouaty
          tU l8H88W8                   ud     8ObOtOF8                   We      cb.rged       With 4
          hoat       Of dUti88 ud                 r88@0~8ib~lit~a8iR OOBW8t;oa
          vlth the dlrcatrrlng                         &Id    l88errily            far     I)t&8          d
         ralorm t&S88 Of WOWrtr    locrtod Within their
         ?.8pWtiT. 8OUILtiA8. With r.8mt     to 8u8h dUt1.8
         sod r88POR8ibiiiti88Y8 f88i  that th888  OffiOiai8
         0184r1J  lZe ‘OfhOP      Of thir btat8 ohwg.6      rlth
         th. 8aiOra8mmt     Of it8 18W8.c  SiOOO   th8 pIppO&
         of th8 r%$Ua8t 0: th8 C?owktJ TU     A88e880r aad 001.
         hUtOr Of 8&Wf8 &iURt~ i# jWtfWitt    t0 hi8 dUti.8
         ia 8ORWOtiOR With  8tat8 tUM, Ua f8+1    th4t h. 18
         pPlrl&,ped to e-i@* th8 fr8nshl88 tU    rogort8 of
         03FpOfatiOa8 dolag bU8fB888 of elmfry pWgl?ty
         vlthla hi8 oowty. Coa8aqu8ntl~, th8 rirrt tvo
         qUa8tiUa8           8t8t8d         ilr    tOUP       18tt.Z' 8F8 lWV8P8d                         18
          th0 tifiIYWtiT8.                   Th18         COQO1U81Ok              18     ill
                                                                                           lcaord
         mlth ln OpiaiOn                Of        b pr8TiOW               8brid8tr8tiOU                   Of
          thi8 do&WtwRt,                    vhiah opinion Va8                      Vl’itt8o          by    h-
          8i8t8l3t httO?lu~                 ft.arr~~          bUriC8             C&8t,        dated
         Eeoaab8r 31, 1931, 8nd 8dd?e88ed t0 EOROr8bl8
         HOOr         Lm.            The hot            tht         tbr    W       Of 8UOb r8-
         port8 r0r th8 di800~8riry  raa l88888Lag or had
         for bt4tr 4d Va1Ol’88 tUd8  Mf  a180 Pr8dt  i0 8wh;
         l*od b0lw dl8corsrsd 8ad 8880880d fO? 8OUAtJ,
          8ChaO1         of Otbr        1OOd             t&X88       ill 00 V8J          altO?r           thi8
         00R 01 u 8io R r      l


                    Si,lC8    l Co uR tf
                                       tU                   &88088Ql’ rad OOlkotOr                             18    8atithd
t0 8X-m               t&8 fl’&aOhlM                -        ?OpOrt8 Of OO?Pr8tl-8,                                  ld 8-08
tba A@t          potid           th&        %I         UUiWtiOIh,                 di80108UW,               Or       U88   l   .   .
18   parmitt&for the lafOrm8tiOa     Of ~   Off:88r, of thl8 stat8
OhAr$ed with tb rpiororwat    Of it8 bV8,’     th, *arb “UW’ voutd
glta to a8  &Or8tuT   Of &At8    th.   rt&ht t0 furti8h oertlfled
OOpler          tbsrwf       for the llltOr88tl08
                                                rrpd                                     o t r usho ffiC8r
                                                                                                         ld
tb       U8U8r $0 fOU?WOo r d QWiti-dl                                                                388.’


                    Your     third      qU88tiOU              18 &8 iO11OV8:

               “IR th8 8V8nt 7OUf -8V8b8                                    t0 tb8 fOl%
         ~U88t~~8   U8  %8 the &ifiFMtiTe,                                      d-8   tb8
          t&F7 O? btat8 hV8  m authorit                                      t0    OUtw   -t
          8tXh OOPl88 of th, franchim                                    tu roportr 8re true
         atid     aorreot aoplert”
                                                                       SO




          81~80    tha qW8t:Oli Ot 9?1Vib6.       Of th8 iaiorlrstloo
aontalaad iE tha    tr8bOhi88   t&X rO9Ort8 18 llmlt8d t0 the PC-
8-0   pr88Orib.d 10 th8 8t&Ut.,       m    8;w0   it 18 pFoVided that
8Wh irtOtvti8R WJ k         wad,    th8 8Bk:n(l Ot UOpie8 Ot tha ?a-
trPLL8,WbthoF tmV?ittOa         O? #lOtO8td,d,      VOUld jU8t:fy tb0i.P
certifleatloa by the kcretm7 of 8tate a8 beI.n#trw amd eor-
r8ct OOp108 Of 8-h P8Wa?d8.         It 8UOh OOpio8 U8 t0 b. u8ad in
803 oourt pmcood~        hy tb off181018 l8tltlad to M em t&m,
thay  would ba owlerr     pal888 88?tifiod     to by the 8t8t8 efflaor
a8 k ia g l part of l&r perrrlrert     ra8ord8.     The 8uver  to ywr
third  qW8tiOa    18 thUOfOZ’8,    508,’




                                                     C. X. Rlch8rd8
                                                          A8818tWit